Exhibit 99.11 OMAGINE, INC. BENEFICIAL OWNER ELECTION FORM - WARRANTS The undersigned acknowledge(s) receipt of your letter and the enclosed materials relating to the distribution of transferable redeemable common stock purchase warrants to purchase shares of common stock, $0.001 par value per share (“Common Stock”), of Omagine, Inc. as described in the Prospectus I (we) hereby instruct you as follows: (CHECK THE APPLICABLE BOXES AND PROVIDE ALL REQUIRED INFORMATION) Box 1A.  Please transfer my $5 Warrants as set forth below: Please transfer $5 Warrants to (number of $5 Warrants) Box 1B.  Please transfer my $10 Warrants as set forth below: Please transfer $10 Warrants to (number of $10 Warrants) Box 2A.  Please exercise my $5 Warrants for the purchase of Common Stock as set forth below: I exercise x $ 5.00 $ (no. of $5 Warrants) (exercise price) (amount enclosed) 1 Box 2B.  Please exercise my $10 Warrants for the purchase of Common Stock as set forth below: I exercise x $ 10.00 $ (no. of $10 Warrants) (exercise price) (amount enclosed) Total Payment Required: $ I am (we are) making the Total Payment Required in the following manner:  Payment in the following amount is enclosed: $ and/or  Please deduct payment of $ from the following account maintained by you as follows: (The total of the above two boxes must equal the “Total Payment Required” specified above.) Type of AccountAccount No. I (we) on my (our) own behalf, or on behalf of any person(s) on whose behalf, or under whose directions, I am (we are) signing this form irrevocably elect to exercise the number of Warrants and purchase the number of shares of Common Stock indicated above on the terms set forth in the Prospectus; and agree that if I (we) fail to pay for the shares I (we) have elected to purchase, you may exercise any remedies available to you under law. Name(s) of beneficial owner(s): Signature(s) of beneficial owner(s): If you are signing in your capacity as a trustee, executor, administrator, guardian, attorney-in-fact, agent, officer of a corporation or acting in a fiduciary or representative capacity, please provide the following information: Name: Capacity: Address (including Zip Code): Telephone Number: 2
